Citation Nr: 1509081	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-10 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based chemical herbicides).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1968 to November 1974, which included verified service in Thailand.  Thereafter, he served on active duty in the United States Army from February 1975 to June 1979, which included deployment to Western Europe.  His service records indicate service afterwards in the Air National Guard of the state of Washington during the 1980s.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington which, inter alia, denied the Veteran's claim of entitlement to service connection for Type II diabetes mellitus (to include as due to exposure to dioxin-based chemical herbicides).   

In hearings conducted in 2014, the Veteran, his spouse, and his representative appeared at the RO to present oral testimony in support of his appeal before a Decision Review Officer (DRO) in June 2014, and before the undersigned traveling Veterans Law Judge, sitting at the RO, in November 2014.  Transcripts of both hearings have been obtained and associated with the claims file for the Board's review and consideration.
 

FINDINGS OF FACT

1.  The Veteran served at the Royal Thai Air Force Base (RTAFB) in U-Tapao, Thailand, from October 1970 to September 1971, during his period of active service in the United States Air Force.

2.  The Veteran has presented a credible account of having duty assignments that required him to operate in the outer perimeter of the U-Tapao RTAFB during active military service.

3.  The Veteran was exposed to chemical herbicides containing dioxin (Agent Orange) during active service and his diagnosed Type II diabetes mellitus is presumed to have been caused by that exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to service connection for Type II diabetes mellitus is being granted in full by the Board.  Any error related to VA's duties to notify and assist with regard to this issue, pursuant to the Veterans Claims Assistance Act of 2000, is thereby rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including Type II diabetes mellitus, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2014). 

Although the Veteran claims to have visited the Republic of Vietnam on two occasions while on temporary duty assignment during his deployment in Thailand, his service personnel and medical records do not demonstrate that he had ever served or had visitation in the Republic of Vietnam during either of his two periods of active duty from May 1968 to November 1974 and from February 1975 to June 1979.  In his own statements and testimony, the Veteran indicated that no official military record was created that documented his alleged visitations to the Republic of Vietnam.  He likewise stated that his Type II diabetes mellitus diagnosis was not clinically manifest during either of his periods of active duty, nor was it manifest within one year of his separation from his final period of military service.  

The Veteran's essential contention is that during Air Force service he was exposed to chemical herbicides that were applied to control the vegetation growing around the airbase perimeter of the U-Tapao RTAFB and that his current diagnosis of Type II diabetes mellitus is the result of such exposure.  His military records establish that he served in the United States Air Force as a telephone equipment installer and repairman and was stationed only in Thailand at the U-Tapao RTAFB for the entirety of his overseas service in Indochina, from October 1970 to September 1971.  His subsequent active service in the United States Army only involved a duty posting in Western Europe.  

In this regard, there have been important changes in the protocols involved with VA's development of claims based on alleged exposure to dioxin-based herbicides in Thailand.  A May 2010 VA Compensation and Pension Bulletin indicated that, after reviewing documents related to herbicide use in Vietnam and Thailand, it had been determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, which was intended to eliminate vegetation and ground cover for base security purposes. 

The evidence of this was found in a declassified Vietnam War era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  The report observes that some evidence indicates that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  

Thus, according to the VA Compensation and Pension Service, when herbicide-related claims involving Thailand service are received, VA personnel should now evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the veteran was stationed.  It was ultimately determined that special consideration of herbicide exposure cases should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

Accordingly, the VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the United States Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including at U-Tapao, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.

The Veteran is competent to report the geographical locations where he was stationed during military service.  He has presented credible oral and written testimony that, during his posting at the U-Tapao RTAFB from October 1970 - September 1971, he was assigned to work in areas that were in close proximity to the airbase perimeter while pursuing his military duties.  Specifically, he reported that his duties as a telephone equipment repairman required him to regularly visit the outer perimeter of U-Tapao RTAFB to install communication wires and repair damaged wires.  The credibility of this assertion is further bolstered by a performance evaluation report in his personnel file, dated April 1971, which states that, due to multiple major cable service outages, the Veteran was tasked with the installation of communication wires and cables on the outside of the airbase to reroute vital communication links.  The Veteran also credibly reported that his military duties involved maintaining the lights on the aircraft runways and taxiways, and augmenting the military police and security personnel patrolling the airbase, during which he regularly drilled with them and conducted training operations within the zone of the airbase perimeter.  As such, pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), his exposure to dioxin-based chemical herbicides during active duty is conceded.  

VA medical records associated with the Veteran's claim establish that he has a current diagnosis of insulin-dependent Type II diabetes mellitus, which was first diagnosed in May 2000.  As the regulations recognize this disease as being presumptively associated with exposure to dioxin-based chemical herbicides (see 38 C.F.R. § 3.309(e)), his claim for service connection for Type II diabetes mellitus is therefore granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Type II diabetes mellitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


